2020 IL App (2d) 180182
                                  No. 2-18-0182
                          Opinion filed September 3, 2020
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Winnebago County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 17-CF-337
                                       )
JAMIE PEARSON,                         ) Honorable
                                       ) Brendan A. Maher,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices Bridges and Brennan concurred in the judgment and opinion.

                                           OPINION

¶1     Defendant, Jamie Pearson, appeals from his conviction under section 17-57(a)(2) of the

Criminal Code of 2012 (Code) (720 ILCS 5/17-57(a)(2) (West 2016)) of defrauding a drug or

alcohol screening test by substituting a sample with the intent of defeating that test. He contends

that the evidence was insufficient to support his conviction. The primary contested issue is a

narrow one.    Defendant concedes that, during urine testing required as a condition of his

probation, he used a device that dispensed a substance that appeared to be urine. However, he

contends that, because the State presented no evidence that the substance was something other than

his own urine, the evidence was insufficient as a matter of law to show that the sample was

“substituted.” He also contends that section 17-57(b) of the Code (720 ILCS 5/17-57(b) (West
2020 IL App (2d) 180182


2016)) barred the trial court from inferring from his use of the device that he substituted a sample.

We reject both of defendant’s arguments, and we therefore affirm.

¶2                                      I. BACKGROUND

¶3        The evidence at defendant’s bench trial showed that his probation required him to submit

to urine testing for drug and alcohol use. Angela Brun of the Winnebago County Adult Probation

Department explained the precautions taken to ensure valid testing. A probationer subject to urine

testing was required to call a phone number every morning to learn whether he or she would be

ordered to provide a urine “drop” that day. If a probationer was ordered to provide a sample, he

or she was required to report to the probation office, where an employee of the testing company

accompanied him or her to a restroom to watch the probationer urinate into a cup.

¶4        On February 9, 2017, defendant was ordered to provide a urine sample.             Devonte

Meadows, an employee of the testing company, accompanied defendant to a restroom to supervise

the sample collection. Meadows quickly noticed that defendant was dispensing his sample from

a plastic device that superficially resembled a penis. The sample had the appearance of urine.

Meadows accepted the sample as usual but called security as soon as defendant was out of sight.

He discarded the sample on the instruction of someone from the Winnebago County Sheriff’s

Office.

¶5        As he left, defendant was stopped by sheriff’s deputies. He was handcuffed to a bench in

a detention area near the building’s front desk. A sheriff’s deputy, Dennis Hill, then escorted

defendant to the jail and asked for the device. Defendant told Hill that he did not have it because

“people in the probation area or the urinalysis area had taken it from him.” Hill searched the

detention area and found the device in a garbage can near the bench to which defendant had been

handcuffed. Hill identified the device as a “Whizzinator,” which consisted of a plastic object


                                                -2-
2020 IL App (2d) 180182


shaped like a penis. A tube connected the device to a bag, and a waistband secured the device.

Hill saw a small amount of fluid in the bag and in the tube.

¶6     The trial court found defendant guilty. The court cited Hill’s testimony that defendant

said that others had taken the device from him, thus indirectly admitting that he had it before. The

court found that defendant’s use of the device was circumstantial evidence of his intent to defeat

the urine test. The court sentenced defendant to two years’ imprisonment, and defendant timely

appealed.

¶7                                        II. ANALYSIS

¶8     Defendant was convicted under section 17-57(a)(2) of a single count of defrauding a drug

or alcohol screening test. That section provides that it is unlawful for a person to “substitute or

spike a sample or advertise a sample substitution or other spiking device or measure, with the

intent of attempting to foil or defeat a drug or alcohol screening test.” 720 ILCS 5/17-57(a)(2)

(West 2016).

¶9     The original indictment alleged that defendant “knowingly substituted or spiked a sample

*** with the intent of attempting to foil or defeat a drug or alcohol screening test, in that the

defendant wore and used a device that dispensed urine that was not his own urine.” The State

amended the indictment to allege that defendant “wore and used a device that dispensed a liquid.”

Defendant objected to this amendment, but the court ruled that it was a matter of “form over

substance.”

¶ 10   On appeal, defendant admits that he used the device to dispense a liquid for testing, but he

argues that his conviction must be reversed because the State failed to prove that the fluid it

dispensed was not his urine. He asserts that the commonly understood definition of “substitute”

requires the replacement of one thing by a different thing. Defendant concludes that the State did


                                               -3-
2020 IL App (2d) 180182


not prove that he “substitute[d]” (720 ILCS 5/17-57(a)(2) (West 2016)) anything for the test

sample, as is required for a conviction under section 17-57(a)(2) of the Code.

¶ 11   Defendant concedes that he intended to substitute a fraudulent sample, but he challenges,

as a matter of law, the trial court’s inference that he achieved that substitution. He argues that the

court’s inference relied on an incorrect understanding of what “substitute” means and was

prohibited under section 17-57(b) of the Code.

¶ 12   The parties agree that our review is de novo because the issues involve applying the law to

undisputed facts. We agree with the parties that our review is de novo. See People v. Smith, 191

Ill. 2d 408, 411 (2000) (“Because the facts are not in dispute, defendant’s guilt is a question of

law, which we review de novo.”). However, we reject both of defendant’s arguments.

¶ 13   Defendant argues that, under the dictionary definition of “substitute,” something can be

“substituted” only when “one item [is] replaced by another, different item.” Defendant argues

that a urine sample is a “substitute” under the statute only if it is produced by someone other than

the testing subject.   In other words, defendant claims that any urine sample from a single

individual is inherently the same as any other sample from that person. He thus contends that it

is impossible as a matter of law for one sample from a given individual to be “substituted” for a

sample from the same person. This argument both produces an absurd result and fails logically.

¶ 14   Defendant claims that the legislature did not criminalize the submission of one’s own

previously collected urine to cause a screening test to register a false negative. However, if that

were true, the purpose of section 17-57(a) would be largely defeated, at least as it applies to urine

testing. We are not so bound to plain-language statutory interpretations that we must rigidly

follow a provision’s language to an absurd result. See, e.g., People v. Vara, 2016 IL App (2d)




                                                 -4-
2020 IL App (2d) 180182


140849, ¶ 34 (we must presume that the legislature does not intend an absurd result). Regardless

of that, defendant’s argument about the provision’s meaning is based on a false premise.

¶ 15   Defendant’s argument is premised on the assumption that, for purposes of compliance with

the statute, one sample of a person’s urine is identical to all other samples of that person’s urine.

We reject this assumption. The content of a person’s urine varies from day to day and hour to

hour based on, for instance, what that person has consumed. This is the premise upon which drug

and alcohol screening tests are based and why test scheduling is randomized and concealed from

the subjects until the last minute. The change in a person’s urine over time also explains why a

probationer might attempt to defraud the test by providing an old, clean sample of his or her urine.

Given the inherent differences of samples, which depend on when they are collected, it is absurd

to say that a previously collected sample of a probationer’s urine is the same thing as a fresh

sample.   Even under defendant’s definition, providing an old urine sample qualifies as a

“substitution” for a new sample, even if both samples are from the same person.

¶ 16   Defendant also argues that section 17-57(b) (720 ILCS 5/17-57(b)(West 2016)) must be

read so that “evidence of a device may be used only to ‘infer an intent to violate’ section [17-

57](a)(2) when [a device] accompanies a sample.” (Emphases added.) Put another way, he

contends that the “possession or use of a device” may serve as proof of the intent to defeat a drug

test but cannot serve as proof of the substitution of a sample. This proposed interpretation of

section 17-57(b) as limiting reasonable inferences by the trier of fact is unpersuasive.

¶ 17   Section 17-57(b) provides:

       “The trier of fact may infer intent to violate this Section if a heating element or any other

       device used to thwart a drug or alcohol screening test accompanies the sale, giving,

       distribution, or marketing of synthetic or human substances or other products[,] or


                                                -5-
2020 IL App (2d) 180182


       instructions that provide a method for thwarting a drug or alcohol screening test accompany

       the sale, giving, distribution, or marketing of synthetic or human substances or other

       products.” 720 ILCS 5/17-57(b) (West 2016).

The language of this section is notably convoluted; indeed, the final clause appears to be the result

of a proofreading error. However, the section makes clear that a trier of fact may infer a

defendant’s intent to violate the provision from his or her delivery together, or marketing together,

of items or instructions used to thwart drug and alcohol screening tests. Thus, for instance, a

defendant’s sale of a urine substitute together with a heating element and instructions on how to

warm the urine substitute to body temperature would allow a trier of fact to infer that the defendant

intended to violate parts of section 17-57(a) relating to marketing or delivery.

¶ 18   Despite the confusing language, the clear purpose of section 17-57(b) is to allow the

inference of criminal intent when certain items are bundled—sold or marketed in kits to defeat

screening tests. The section reflects that many items that might be used to thwart screening tests,

such as small heaters or chemicals suitable for producing urine substitutes, individually have licit

uses. Defendant asks us to read section 17-57(b) to bar triers of fact from making otherwise

proper inferences from defendants’ possession of devices useful for thwarting screening tests.

The legislature had no plausible reason to limit such inferences, and we reject that reading as

producing an absurd or inconvenient result. See Vara, 2016 IL App (2d) 140849, ¶ 34.

¶ 19   We hold that a substitution under section 17-57(a)(2) does not require proof that the

substance submitted during a screening test is not the urine of the person being tested. We further

hold that section 17-57(b) does not bar a trier of fact from inferring that a person who uses a device

like a Whizzinator to provide a urine sample has made a substitution under the statute.

Accordingly, we affirm defendant’s conviction.


                                                -6-
2020 IL App (2d) 180182


¶ 20                                 III. CONCLUSION

¶ 21   For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 22   Affirmed.




                                             -7-
2020 IL App (2d) 180182



                                  No. 2-18-0182


 Cite as:                 People v. Pearson, 2020 IL App (2d) 180182


 Decision Under Review:   Appeal from the Circuit Court of Winnebago County, No. 17-
                          CF-337; the Hon. Brendan A. Maher, Judge, presiding.


 Attorneys                James E. Chadd, Thomas A. Lilien, R. Christopher White and
 for                      Zachary Wallace (law student), of State Appellate Defender’s
 Appellant:               Office, of Elgin, for appellant.


 Attorneys                Marilyn Hite Ross, State’s Attorney, of Rockford (Patrick
 for                      Delfino, Edward R. Psenicka, and John G. Barrett, of State’s
 Appellee:                Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                       -8-